      Case 1:18-cv-04438-AT-BCM Document 374 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      1/21/21
MORGAN ART FOUNDATION LIMITED,
               Plaintiff,                                18-CV-4438 (AT) (BCM)
       -against-
MICHAEL MCKENZIE, et al.,
               Defendants.

MORGAN ART FOUNDATION LIMITED, et al.,
               Plaintiffs,                               18-CV-8231 (AT) (BCM)

       -against-                                         ORDER
JAMES W. BRANNAN, as personal
representative of the Estate of Robert Indiana,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic conference, discovery in

both actions shall remain STAYED through and including February 4, 2021. The parties are

directed, however, to schedule all remaining fact depositions to commence the week of February

15, 2021 and to be completed no later than March 5, 2021. Fact depositions are limited to those

that were noticed, scheduled, or commenced before the Court issued its Order dated November

6, 2020 (Dkt. No. 369). Similarly, no new written discovery requests are to be served.

Dated: New York, New York
       January 21, 2021

                                             SO ORDERED.


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
